Exhibit 32.1 CERTIFICATIONS PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) In connection with the Annual Report of ImageWare Systems, Inc. (the "Company") on Form 10-K for the period ending December 31,2011 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, S. James Miller, Jr., Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: April 4, 2012 ImageWare Systems, Inc. By: /s/ S. James Miller, Jr. S. James Miller, Jr. Chief Executive Officer (Principal Executive Officer)
